Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Acknowledgement is made of the Response filed 12/23/2020 to the Office Action dated 09/24/2020. Claims 1, 4, 5, 7, 9, 10 and 12-14 are pending and examined. 

Interview Summary
Applicant requested a telephone interview with the examiner on 01/11/2021. During the discussions, the examiner mentioned that 6% poloxamer would be optimized unless criticality evidence is given; antimicrobial properties of borate, hydrogen hydroxide are well-known in the relevant field; therefore, requested applicant to show unexpectedly superior results in the form of a Declaration. For more detail, see the issued Interview Summary of 01/14/2021. Applicant did not submit new Declaration. 

Withdrawn objection/rejections:
Applicant's amendments/arguments of 12/23/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Objection/Rejection --- as necessitated by amendments
In the Response of 12/23/2020, Applicant changed poloxamer range from “5-15%”to “6-15%” in claim 1; and the term “insect repellant compound” to “insect repellant composition” in claims 1, 9, 10 & 12-14.  

Claim Objections
Claim 14 is objected to because of the following informalities:  “and” in line 3 would be written in an alternative form “or”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 4, 5, 7, 9, 10 and 12-14 are rejected under 35 USC 103 as being obvious over Termer et al. (WO2016/124306A1 (German language), citation is obtained from corresponding English publication of US2018/0020661A1, of record) in view of Sahin et al. (WO2014/168592A1, of record); Du et al. (KR101560491B1, of record); and Qing et al., “Inhibitory effect of Boron against Botrytis Cinerea on Table Grapes and its Possible Mechanisms of Action”, International Journal of Food Microbiology 138:145-150, 2010 (IDS of 09/03/2019); and Watt et al. (US2011/0262508A1).


Applicant claims including the below claim 1 filed 12/23/2020:

    PNG
    media_image1.png
    296
    1292
    media_image1.png
    Greyscale

Termer teaches an insect repellant spray composition comprising ethyl butyl acetylaminopropionate in an amount of 20% which is within the range of 15-25% of instant claim 5, and boron nitride (RonaFlair® boron nitride) in an 20% (Example 4 - Table 5: formulation 6); and the composition further comprises poloxamer 188, and hydrogen peroxide as the preservatives or antimicrobial active compounds ([0073]) (instant claim 1 (in part) and claim 5); the insect repellant compound has antimicrobial activity ([0038])(instant claim 1, in part); and the composition is provided in the form of capsule for oral administration ([0140]) (instant claims 13-14). 
However, Termer fails to teach specific selection of poloxamer among various preservatives and its amounts of instant claim 1; specific lower amount of boron compound of instant claim 1; sodium borate of instant claim 7; and antifungal activity of instant claim 1; antiviral activity against DNA or RNA virus of instant claim 12; and species of formulation type of instant claims 13-14 other than those of Timer.  The deficiencies are cured by Sahin/Du. 
Sahin teaches antiviral gel combination comprising boron compound, poloxamer and chlorhexidine compound and the combination demonstrates high activity on herpes simplex virus (HSV) (abstract); the HSV is a double strand DNA viruses (see background of prior art) (instant claim 12); the boron compound is used 0.5 to 5% (claim 2 of prior art) which overlaps the range of 1-5% of instant claim 4 (instant claim 4) and the poloxamer is used in an amount of 0.3-5% (claim 3 of prior art) in which 5% of prior art is close enough to the instant range 6% of instant claim 1 (instant claim 1 – boron compound, poloxamer and their amounts, and antiviral activity); as the boron compound, sodium pentaborate pentahydrate or alkaline metal borates is used (claim 4 of prior art) and thus, the prior art suggests the instant sodium borate (instant claim 7); the combination is administered in the form of tablets, capsules, pastilles, drops, syrup, suppository, gel, lotion, ampoule, tube via routes of oral, nasal, otic, local, vaginal, rectal, dermal, subcutaneous, intramuscular, etc. (bridging paragraph pages 7-8 and claim 5) (instant claims 13-14).  Further Sahin teaches in the state of the art applications, antimicrobial activity of various boron compounds on bacterial and fungal species. 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to specifically select a poloxamer among various preservatives of Termer and a lower amount of boron compound, as taught by Sahin. 
One of the skilled in the art would have been motivated to do so because the combination of poloxamer and boron compound is an effective antimicrobial/antiviral agents. Thus the combined composition of poloxamer, boron compound and ethyl butyl acetylaminopropionate as taught by Termer in view of Sahin would enhance the antimicrobial/antiviral activities. 
From the applied art, the amount of boron compound as taught by Sahin overlap the instant ranges as noted above. Thus, it would have been prima facie obvious to one prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Although Termer in view of Sahin does not expressly teach instant range of 6-15% poloxamer, Sahin’s poloxamer range 5% would be optimized or adjusted depending on various factors including relationship with other active ingredients, intended purpose, in order to achieve the instant range in the absence of criticality evidence.  
However, Termer in view of Sahin fails to teach specific selection of hydrogen peroxide among various preservatives and its amount of instant claim 1. The deficiencies are cured by Du. 
Du teaches a pest repellant comprising hydrogen peroxide having antimicrobial activity in an amount of 0.5-5% which overlaps the instant range of 1%. 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select hydrogen peroxide among various preservatives, as taught by Du. 
One of the skilled in the art would have been motivated to do so because Du teaches hydrogen peroxide is effective agent for controlling or repelling pest and therefore, such selection of hydrogen peroxide for enhancing the antimicrobial activity 
However, Termer in view of Sahin/Du does not expressly teach specific species of bacteria, fungus, and yeast of instant claims 9-10. The deficiencies are cured by Qing and/or Watt. 
Qing teaches Botrytis Cinerea Pers., Fr., a ubiquitous fungal pathogen, causes gray mold rot on a large number of economically important agricultural and horticultural crops (see introduction) and boron treatment decrease gray mold decay of table grapes (abstract). Other fungal species of Aspergillus niger, Fusarium oxysoprum and Penicillum vinaceum as instantly claimed would be obvious. 
Watt teaches antimicrobial composition comprising antimicrobial peptide, borate, poloxamer (=pluronic F-127) (e.g., abstract, [0267], [0298]). The composition is applied to insect, human or plant and is effective to kill or prevent colonization of Staphylococcus aureus, Pseudomonas, Aspergiluus, Penicillium, E. Coli, Bacillus cereus, Aspergillus, Botrytis cinerea, Candida albicans, Fusarium oxysporum, etc. (e.g., [0079], [0105], [0321], [0325] and [0329]). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to apply the composition of Termer in view of Sahin to kill or prevent the fungi, yeast, bacteria, as taught by Qing and/or  Watt 
It is well known that borate and poloxamer are used as antimicrobials as taught by Termer. Although Watt teaches borate as a buffer and poloxamer as a carrier, when they are used in the composition, it would also increase antimicrobial activities, in the Botrytis cinerea; Watt teaches their composition is effective to kill or prevent the recited fungi, yeast (e.g., candida albicans), bacteria, and therefore when the composition of Termer in view of Sahin/Du/Qing/Watt containing borax, ethyl butyl acetylaminopropionate, and poloxamer to insect, it would have produced enhanced antimicrobial effects to all of the recited harmful microorganisams with a reasonable expectation of success, in the absence of evidence to the contrary. 
In light of the foregoing, instant claims 1, 4, 5, 7, 9, 10 and 12-14 are obvious over the said applied art in combination. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new secondary references of Qing and/or Watt.  
As to arguments against improper hindsight, please see case laws stating that [I]t is noted that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). In addition, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.

Conclusion
All examined claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613